Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered October 19, 1993, convicting him of robbery in the third degree, after a nonjury trial, and imposing sentence.
*401Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not proven by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People, we find there was legally sufficient evidence to establish the essential elements of robbery in the third degree beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Finally, the challenge to the imposition of the mandatory surcharge is premature (see, People v Burke, 204 AD2d 345). Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.